Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
	“or in part defined by said wall structure” is confusing.   It is unclear what structure is required by this limitation.  

Claims 1, 2, 8, and 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (20170247166).  Chen teaches portable storage container comprising an impermeable wall structure defining a tote bag with closable opening at 107, a drying agent removably disposed on or within said impermeable wall structure via 104 being removable. 

[0030] FIGS. 1-3 are schematic views of a package 100 in accordance with some embodiments of the present disclosure. The package 100 includes a bag 101 and a protective unit 102. In some embodiments, the bag 101 is made of plastics or any other suitable material. In some embodiments, the bag 101 is a mildew-resistant bag 101 which is configured to resist a growth of mildew or mold therein. The mildew-resistant bag 101 can protect an object 103 therein from becoming damp and generating mildew. The mildew-resistant bag 101 is not permeable to air or moisture. In some embodiments, the mildew-resistant bag 101 is waterproof in that water or moisture cannot pass therethrough. In some embodiments, the mildew-resistant bag 101 is decomposable or biodegradable. (with emphasis)
[0047] In some embodiments, the mildew-resistant bag 101 includes a zip 107 for closing and sealing the opening 101b. In some embodiments, the zip 107 is disposed at the opening 101b. In some embodiments, the opening 101b can be closed, opened or reopened by the zip 107. The opening 101b in the open state can be closed or sealed by the zip 107, and the opening 101b in the closed state can be opened or reopened by the zip 107.

In some embodiments, the protective unit 102 is attached to the mildew-resistant bag 101 by an adhesive, a tape, a fastening means, hook and loop fasteners (Velcro), male and female buttons or any other suitable means. (with emphasis)
[0042] In some embodiments, the pocket 104 is attached to the mildew-resistant bag 101. The pocket 104 can be attached to the mildew-resistant bag 101 by an adhesive, a tape, a fastening means, hook and loop fasteners (Velcro), male and female buttons or any other suitable means.

	Regarding claim 2, note the permeable liner comprising the wall of 104.
	Regarding claim 8, note the color changing and the various chemical for odor and fragrance:
 [0039] In some embodiments, the desiccant can be silica gel, bentonite, limestone or other materials. Further, the desiccant may be made of a material that can absorb moisture and change color according to the amount of the absorbed moisture. In some embodiments, the anti-mildew tablet includes mercury salts, copper salts, tin salts, inorganic sulfate, mercuric chloride, sodium fluoride, ethanol, or other materials. Further, the anti-mildew tablet may be made of a material that can attack mildew or inhibit a growth of mildew. In some embodiments, the humidity indicator can be cobalt chloride, ferrous sulfate, copper chloride or ferric ammonium sulfate. It should be noted that materials of the desiccant, the anti-mildew tablet and the humidity indicator are not limited to the aforesaid disclosures, and may be replaced by other materials which can achieve the same effects.

Regarding claim 14, note the teaching that the drying agent non-removably mounted:

[0017] FIG. 7 is a schematic view of a package disposing a protective unit in a pocket integrally formed with a mildew-resistant bag in accordance with some embodiments of the present disclosure.
..
In some embodiments, the protective unit 102 is attached to the mildew-resistant bag 101 by an adhesive, a tape, a fastening means, hook and loop fasteners (Velcro), male and female buttons or any other suitable means. In some embodiments, the protective unit 102 is permanently or fixedly attached to the mildew-resistant bag 101. 
..
[0045] In some embodiments, the protective unit 102 is inserted into the pocket 104 through the opening 104b, and then the opening 104b is closed or sealed by any suitable means such as adhesive, glue, sealant or other means. As a result, the protective unit 102 is sealed in the pocket 104 and would not leak out of the pocket 104. (with emphasis)



Claims 4, 6-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Carlson et al. (4973448) or Hedberg (10251775).  Carlson or Hedberg teaches that it is known in the art to provide drying agent in array of packets.  It would have been obvious to one of ordinary skill in the art to provide drying agent in array as taught by either Carlson or Hedberg to enable one to provide the desired amount chemical and/or and to prevent bunching of chemical for effective moisture absorption.  
The drying agents are stored in several compartments 154 to prevent bunching of the silica gel. (Hedberg)

Claims 1, 2, 8, and 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuen (6135273) or in the alternative under 35 U.S.C. 103 as being unpatentable over  Cuen in view of Morris (5490396).  Cuen teaches a container defining a bag (note that the container 10 can be made of flexible material) with a closeable opening at 15, and drying agents in the form of packets at 23, and a liner being the pocket at 17.   Note that the container is thermal container therefore it is impermeable wall.
(7) In another embodiment of the invention, a pocket 17, formed by a piece of netting loosely affixed to the inside surface 15 of the cover 14 of the container 10 holds a quantity of desiccant (not shown) or one or more desiccant packets 23 FIG. 5. The desiccant packets 23 can easily be inserted into the pocket 17 and just as easily removed when they are no longer effective. Such packets 23 are well known in the art. The quantity of desiccant used and the type of desiccant may depend upon the volume of the container 10 and the type and quantity of the product placed therein. 
…
(9) The thermal container may be made of a rigid material, as illustrated, or it may be made of a semi-rigid or flexible material. (with emphasis)

In the alternative, it would have been obvious to one of ordinary skill in the art to provide a tote bag as taught by Morris to provide the desired container structure for the holding the contents.
Claims 4, 6-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cuen in view of Carlson et al. (4973448) or Hedberg (10251775).  Carlson or Hedberg teaches that it is known in the art to provide drying agent in array of packets.  It would have been obvious to one of ordinary skill in the art to provide drying agent in array as taught by either Carlson or Hedberg to enable one to provide the desired amount chemical and/or and to prevent bunching of chemical for effective moisture absorption.  

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iftkhar (20160332107).  Iftkhar teaches a portable storage container with a impermeable exterior wall, and a closure, and a drying agent non-removably mounted on.   With respect to the use with a clothing item, it is regarded as an intended use.

Applicant's arguments have been fully considered but they are not persuasive.   Applicant asserts that: a) Chen’s device is a liner, and not a tote bag, and b) Chen does not regenerate.  The examiner submits: i) there is no structural difference between the claimed device of a tote bag and the bag in Chen.  Chen even teaches the bag is made of fabric which is generally a reusable material by washing.  Chen also teaches closeable opening by a zip fastener which is generally denote reusability because zip fastener can close and open numerous times.  Regarding the regeneration of the absorbent.  Note that applicant’s chemical is the SAME EXACT chemical being used in Chen and can be regenerated in the same manner.  
Regarding the Iftkhar reference, applicant argues that the bag in Iftkhar is a large bag and only for electronic contents.  the examiner submits: a) there is no structural difference between the claimed bag and the bag in Iftkhar, b) the use with clothing is an intended use, c) Iftkhar teaches the bag can be used for numerous household items which including clothing, and d) Iftkhar also teaches the bag can be made in various sizes.
The bags may be used for example for fire and flood disaster recovery of electronics equipment, protection of artistic works or preventive protection of household items in the event of a flood. 
[0311] Having the cavities integrated with the bag allows loading during manufacture of the flexible panels of the bag with the optimum amount of sorbent. Thus the flexible panels can be manufactured with the optimum amount of sorbent per unit area. The flexible panels may be conveniently manufactured and shipped as a long roll that can be cut to the desired length of panels by the end user, for assembly into bags of the optimum size.
(with emphasis)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733